DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
Rear leg bottom parts extending outwardly from the frame sides
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 6 are objected to because of the following informalities:  
Claim 1, line 2 states “ride side frame”. It appears this should read ‘right side frame’. 
Claim 6 states that the left side armrest and the right side armrest are mounted on a single support which does not appear reflective of the invention. For the purpose of examination the claim is being interpreted as requiring that the right side armrest and left side armrest are each mounted on a single support respectively. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN202036144 (Bai).
	Regarding claim 1, Bai discloses a toilet frame (Fig. 1) comprising:
	a left side frame (Fig. 1), a right side frame (Fig. 1) and a crossbar (7) that connects the left side frame and right side frame at a front of the toilet frame;
	wherein the left side frame and right side frame are each movable (rotatable shaft sleeve 4; Translation Para. 0013-0014) between a folded position and an unfolded position; and
	the left side frame and right side frame are not connected by a crossbar at a back of the toilet frame (Fig. 1). 

	Regarding claim 7, Bai discloses that the left side frame and the right side frame each have a front leg with an upright portion to which the crossbar is connected to allow the left side frame and the right side frame to pivot between their respective folded and unfolded positions.

	Regarding claim 14, Bai discloses a toilet frame comprising:
	a left side frame (Fig. 1), a right side frame (Fig. 1) and a crossbar (7) that connects the left side frame and right side frame at a front of the toilet frame;
	wherein the left side frame and right side frame are each movable (rotatable shaft sleeve 4; Translation Para. 0013-0014) between a folded position and an unfolded position; and
	the left side frame and right side frame are not connected by a crossbar at a back of the toilet frame (Fig. 1);
	the frame used in combination with a toilet (Translation Para. 0013-0014).

	Regarding claim 15, Bai discloses a method of using a toilet comprising positing a toilet frame around the toilet (Translation Para. 0013-0014), the toilet frame comprising:
	a left side frame (Fig. 1), a right side frame (Fig. 1) and a crossbar (7) that connects the left side frame and right side frame at a front of the toilet frame;
	wherein the left side frame and right side frame are each movable (rotatable shaft sleeve 4; Translation Para. 0013-0014) between a folded position and an unfolded position; and
	the left side frame and right side frame are not connected by a crossbar at a back of the toilet frame (Fig. 1). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bai as evidenced by US 1,067,767 (Simonson).
Regarding claim 2, Bai discloses that the left side frame and the right side frame fold between a closed and deployed position with the deployed position depicted in Fig. 1 with the left and right side frames extending transversely to the crossbar. However Simonson does not explicitly show the assembly in the folded position.
Simonson teaches a foldable toilet frame comprising a left and right side frame (7) which each fold between a folded position where they are parallel to a crossbar (Fig. 3) and an unfolded position where they are transverse to the crossbar (Fig. 2). 
It would have been obvious to one of ordinary skill in the art to fold the left and right side frames such that they are parallel to the crossbar, as evidenced by Simonson, so that when in the folded storage configuration the frame assembly takes up the least amount of space. 

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bai in view of US 10,835,433 (Schwab).
	Regarding claim 3, Bai does not disclose that the length of the crossbar is adjustable.
	Schwab teaches a frame (300) for supporting a user on a toilet comprising left and right sides joined together by a crossbar (320). The crossbar is adjustable (323) to alter the width of the support frame.
	It would have been obvious to one of ordinary skill in the art to make the width of the crossbar adjustable, as taught by Schwab, to facilitate adjustment of the width of the frame to better accommodate users of different sizes.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Bai in view of US 2004/0020525 (Lev).
	Regarding claims 4-6, Bai does not disclose the inclusion of adjustable arm rests on each of the left and right side frames.
	Lev teaches a standing aid (Fig. 1) comprising a left side frame and a right side frame (Fig. 1) each of which is provided with an armrest (28) which is mounted to a single support (24) which permits the height of the armrest to be adjusted, the support being at an upper part of the left and right side frames respectively. 
	It would have been obvious to one of ordinary skill in the art to provide vertically adjustable armrests on the side frames, as taught by Lev, to provide greater comfort and stability to a user while also permitting the armrests to be adjusted to fit different users of different heights.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bai in view of US 5,499,645 (Baliga).
	Regarding claim 8, Bai discloses that the left side frame and right side frames each include a front leg with a front leg bottom part (Fig. 1) but does not disclose that the front leg bottom parts extend outwardly.
	Baliga teaches a standing aid (10) comprising a crossbar (18), a right side frame and a left side frame (Fig. 1a) each having a leg bottom part (74) which extends outwardly. 
	It would have been obvious to one of ordinary skill in the art to form the leg bottom parts to extend outwardly, as taught by Baliga, to provide greater stability to the frame assembly.

	Regarding claim 9, Bai states that the front bottom leg parts each include an anti-slip ferrule (9).

	Regarding claim 10, Bai discloses that the left side frame and right side frames each include a rear leg with a rear leg bottom part (Fig. 1) but does not disclose that the rear leg bottom parts extend outwardly.
	Baliga teaches a standing aid (10) comprising a crossbar (18), a right side frame and a left side frame (Fig. 1a) each having a leg bottom part (74) which extends outwardly. 
	It would have been obvious to one of ordinary skill in the art to form the leg bottom parts to extend outwardly, as taught by Baliga, to provide greater stability to the frame assembly.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bai in view of GB2427207 (Buckingham).
	Regarding claims 11-13, Bai does not disclose the inclusion of a pair of footplates movably secured to the toilet frame.
	Buckingham teaches a toilet frame (1) comprising a left side frame and right side frame (2/4) each provided with a footplate (6/7) movably secured to the frames such that they can be moved between an operative position and a stowed position.
	It would have been obvious to one of ordinary skill in the art to provide movable foot plates on the toilet frame, as taught by Buckingham, to permit a user to selectively deploy the footplates for greater comfort/convenience as desired/needed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2008/0121258 (Lin) is a foldable standing aid.
US 2015/0113719 (Good) is a toilet frame comprising movable foot rests.
US 6,886,575 (Diamond) is a foldable standing aid. 
US 11,191,400 (Lopez) is a toilet frame comprising a width adjustable crossbar.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A ROS whose telephone number is (571)270-3577. The examiner can normally be reached Mon.-Fri. 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A ROS/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754